DETAILED ACTION
The examiner tried to contact the attorney to proposed an Examiner’s Amendment to expedite prosecution, however, the attorney was not reachable. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-19 are pending. Claims 1-2, 9-10 and 19 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 101 rejection previously set forth in the Non-Final Office Action mailed 02/01/2022.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7, “…However, the claims recite that the key is derived by a user equipment based on a second security key and a counter value. There is no disclosure of the NH key 280 being derived by user equipment based on a second security key and a counter value as claimed,” the Examiner respectfully disagrees for the following reasons below:
NORRMAN discloses the UE derives a new security key [first key] based on a NH key [second key] and NCC counter value [counter value] (NORRMAN, page 5, paragraphs 0061-0062 and page 4, paragraphs 0048-0049 & 0052-0053) which is equivalent to the argued limitations. 
Applicant argues on page 7, “…There is no disclosure of user equipment generating a first security key, which is used to generate user plane security keys, based on a second security key and a counter value as claimed,” the Examiner respectfully disagrees for the following reasons below:
NORRMAN discloses new keys may be derived by the UE to replace keys, for user plane encryption, secure communication and/or additional key exchange or derivation features (NORRMAN, page 3, paragraph 0038 and page 4, paragraphs 0049 & 0053; keys are used to derive new keys) which is equivalent to the argued limitations. 
Applicant argues on page 8, “TEYEB does not disclose or render obvious the claimed second security key is obtained by the user equipment based on a second counter value and a third security key. Norman already considers the Next hop Chaining Counter ("NCC" see e.g.148 of Norrman), so the NCC from TYEB is not a second counter value as claimed. Further, the claims recite that the second security key is obtained by the user equipment based on a second counter value and a third security key,” the Examiner respectfully disagrees for the following reasons below: 
As stated above, NORRMAN disclose the UE uses a NCC counter value (value X+1) to generate a new key (NORRMAN, page 5, paragraph 0061). TEYEB discloses a security key [second key] being derived by the UE based on previous keys (third key) and other parameter [e.g. NCC] (TEYEB, page 8, paragraph 0090). Although NORRMAN considered an Next Hop Chaining Counter NCC; the NCC in TEYEB is an additional counter. Based on broadest reasonable interpretation, the claim limitations does not limit the counter value to be a specific type of counter. Therefore, the argued limitation are disclosed in the references cited above. 
Applicant argues on page 8 “ The dependent claims are allowable for the reasons discussed above with regard to the independent claims. Since each of the dependent claims depends from a base claim that is believed to be in condition for allowance, Applicant believes that it is unnecessary at this time to argue the allowability of each of the dependent claims individually,” the Examiner has shown how the independent claim is not allowable an therefore this argument is considered moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over NORRMAN et al. (US Pub No. 2020/0120499) in view of Zhang (US Pub No. 2019/0327711) and further in view of TEYEB et al. (US Pub No. 2020/0245393).
Regarding independent claim 1, NORRMAN teaches a wireless communication method (NORRMAN, page 2, paragraph 0031), comprising: generating, by a user equipment, a first security key in response to the user equipment initiating a data transmission or a procedure to resume network connection while the user equipment operates in an inactive state (NORRMAN, page 5, paragraphs 0061-0062 and page 4, paragraphs 0048-0049; UE generates new security key after the UE was entered in RRC inactive state), wherein the first security key is generated based on a second security key associated with a first network node and a counter value (NORRMAN, page 5, paragraphs 0061-0062 and page 4, paragraphs 0048-0049 & 0052-0053; UE generates new security key based on NH key and NCC counter; NH associated with the RAN node), and wherein the first security key and is used to generate user plane security keys to communicate data with one or more network nodes (NORRMAN, page 3, paragraph 0038 and page 4, paragraphs 0049 & 0053; keys are used to derive new keys).
NORRMAN does not explicitly teach wherein the second security key is obtained by the user equipment based on a second counter value and a third security key; and wherein the first security key is associated with a second network node. 
Zhang teaches wherein the first security key is associated with a second network node (Zhang, page 5, paragraph 0085). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN with the teachings of Zhang for the new key to be associated with another network to provide the advantage of reducing time for a terminal to restore from a RRC inactive state while maintaining wireless security (Zhang, page 1, paragraphs 0003-0005).
NORRMAN in view of Zhang does not explicitly teach the method wherein the second security key is obtained by the user equipment based on a second counter value and a third security key.
TEYEB teaches wherein the second security key is obtained by the user equipment based on a second counter value and a third security key (TEYEB, page 8, paragraph 0090; security key based on previous key and other parameter [e.g. NCC]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN in view of Zhang with the teachings of TEYEB to use previous key information to generate security keys to provide the advantage of improving problems in current resume/suspend procedures that result in implicit conversion of UE bearers and communication failures (TEYEB, page 2, paragraphs 0037-0038).
Regarding claim 2, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the second counter value is indicated by the first network node in response to the user equipment transitioning to the inactive state (NORRMAN, page 5, paragraphs 0058 & 0061), however, TEYEB teaches wherein the user equipment is configured to use the third security key associated with the first network node before the user equipment transitions to the inactive state.
TEYEB teaches wherein the user equipment is configured to use the third security key associated with the first network node before the user equipment transitions to the inactive state (TEYEB, page 8, paragraph 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN in view of Zhang and in further view of TEYEB with the teachings of TEYEB to use previous key information to generate security keys to provide the advantage of improving problems in current resume/suspend procedures that result in implicit conversion of UE bearers and communication failures (TEYEB, page 2, paragraphs 0037-0038).
Regarding claim 3, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the second counter value is a Next Hop Chaining Counter (NCC) value (NORRMAN, page 5, paragraphs 0058 & 0061).
Regarding claim 4, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the counter value is a pre-set value, a first value included in a cell system information, or a second value included in a control message received by the user equipment (NORRMAN, page 5, paragraphs 0058 & 0061). 
Regarding claim 5, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the control message is a Radio Resource Control (RRC) message used to transition the user equipment into the inactive state (NORRMAN, page 5, paragraphs 0058 & 0061). 
Regarding claim 6, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the data is mapped on a data radio bearer that is terminated in the second network node (NORRMAN, page 5, paragraphs 0056 and 0064-0066).
Regarding claim 7, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the one or more network nodes includes a master node or a secondary node, the first network node includes the master node, and the second network node includes the secondary node (NORRMAN, pages 3-4, paragraphs 0046-0047).
Regarding claim 8, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the inactive state is a Radio Resource Control (RRC) inactive state (NORRMAN, page 5, paragraphs 0058 & 0061).
Regarding independent claim 9, NORRMAN teaches a wireless communication method (NORRMAN, page 2, paragraph 0031), comprising: generating a first security key (NORRMAN, page 4, paragraphs 0048-0050; new security key/NH key), wherein the first security key is generated based on a second security key associated with a first network node and a counter value (NORRMAN, page 5, paragraphs 0061-0062 and page 4, paragraphs 0048-0049 & 0052-0053; UE generates new security key based on NH key and NCC counter; NH associated with the RAN node), and wherein the first security key and is used to generate user plane security keys to communicate data with a user equipment (NORRMAN, page 3, paragraph 0038 and page 4, paragraphs 0049 & 0053; keys are used to derive new keys) and wherein the first network node generates the first security key in response to the user equipment being configured to initiate a data transmission or a procedure to resume network connection while the user equipment operates in an inactive state (NORRMAN, page 4, paragraphs 0048-0050 & 0052; after the UE was entered in RRC inactive state),
NORRMAN does not explicitly teach generating, by a first network node, a first security key associated with a second network node; and wherein the second security key is obtained by the user equipment based on a second counter value and a third security key. 
Zhang teaches generating, by a first network node, a first security key associated with a second network node (Zhang, page 5, paragraphs 0081-0085). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN with the teachings of Zhang for the new key to be associated with another network to provide the advantage of reducing time for a terminal to restore from a RRC inactive state while maintaining wireless security (Zhang, page 1, paragraphs 0003-0005).
NORRMAN in view of Zhang does not explicitly teach the method wherein the second security key is obtained by the user equipment based on a second counter value and a third security key.
TEYEB teaches wherein the second security key is obtained by the user equipment based on a second counter value and a third security key (TEYEB, page 8, paragraph 0090; security key based on previous key and other parameter [e.g. NCC]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN in view of Zhang with the teachings of TEYEB to use previous key information to generate security keys to provide the advantage of improving problems in current resume/suspend procedures that result in implicit conversion of UE bearers and communication failures (TEYEB, page 2, paragraphs 0037-0038).
Regarding claim 10, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the second counter value is indicated by the first network node in response to the user equipment transitioning to the inactive state (NORRMAN, page 5, paragraphs 0058 & 0061), however, TEYEB teaches wherein the user equipment is configured to use the third security key associated with the first network node before the user equipment transitions to the inactive state (TEYEB, page 8, paragraph 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN in view of Zhang and in further view of TEYEB with the teachings of TEYEB to use previous key information to generate security keys to provide the advantage of improving problems in current resume/suspend procedures that result in implicit conversion of UE bearers and communication failures (TEYEB, page 2, paragraphs 0037-0038).
Regarding claim 11, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the second counter value is a Next Hop Chaining Counter (NCC) value (NORRMAN, page 5, paragraphs 0058 & 0061).
Regarding claim 12, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the counter value is a pre-set value, a first value included in a cell system information, or a second value included in a control message received by the user equipment (NORRMAN, page 5, paragraphs 0058 & 0061). 
Regarding claim 13, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the control message is a Radio Resource Control (RRC) message used to transition the user equipment into the inactive state (NORRMAN, page 5, paragraphs 0058 & 0061). 
Regarding claim 14, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the data is mapped on a data radio bearer that is terminated in the second network node (NORRMAN, page 5, paragraphs 0056 and 0064-0066).
Regarding claim 15, NORRMAN in view of Zhang teaches the method wherein the first network node includes a master node, and the second network node includes a secondary node (NORRMAN, pages 3-4, paragraphs 0046-0047).
Regarding claim 16, NORRMAN in view of Zhang and in further view of TEYEB teaches each and every claim limitation of claim 9, however Zhang teaches the method wherein the first network node indicates the first security key to the second network node (Zhang, page 5, paragraphs 0081-0085).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NORRMAN in view of Zhang and in further view of TEYEB with the teachings of Zhang for the new key to be associated with another network to provide the advantage of reducing time for a terminal to restore from a RRC inactive state while maintaining wireless security (Zhang, page 1, paragraphs 0003-0005).
Regarding claim 17, NORRMAN in view of Zhang and in further view of TEYEB teaches the method wherein the inactive state is a Radio Resource Control (RRC) inactive state (NORRMAN, page 5, paragraphs 0058 & 0061).
Regarding claim 18, NORRMAN in view of Zhang and in further view of TEYEB teaches an apparatus for wireless communication comprising a processor, configured to implement a method recited in claim 1 (NORRMAN, page 1, paragraphs 0013 & 0015; see claim 1 above).
Regarding claim 19, NORRMAN in view of Zhang and in further view of TEYEB teaches a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method recited in claim 1 (NORRMAN, page 1, paragraphs 0013 & 0016; see claim 1 above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437